Citation Nr: 0937530	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a compensable evaluation for residuals of 
a fractured coccyx and sacrum.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1949 to 
November 1953 and June 1956 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied entitlement to service 
connection for a lung condition (COPD), claimed as due to 
inhaling chlorine, and continued the Veteran's 0 percent 
evaluation for residuals, injury to coccyx and sacrum.  The 
RO in Portland, Oregon, currently retains jurisdiction of the 
Veteran's claim.  

In the rating decision on appeal, the RO did not address the 
current new and material evidence issue.  In the subsequent 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) the RO found that the Veteran did not submit new 
and material evidence to reopen the previously denied service 
connection for COPD claim.  Regardless of the RO's action, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claim of service 
connection for COPD.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2007.  A transcript 
of the hearing is of record.  

In January 2008 the Board remanded the Veteran's current 
claims for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The issue of entitlement to a compensable evaluation for 
residuals of a fractured coccyx and sacrum is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for COPD, 
claimed as a lung condition, in an August 1997 rating 
decision.  The appellant received timely notice of the 
determination but did not appeal, and that decision is now 
final.  

2.  Evidence received since the August 1997 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for COPD.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying entitlement to 
service connection for COPD is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
August 1997 rating decision, and the claim for entitlement to 
service connection for COPD is not reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003 and post adjudication notice by 
letters dated in March 2006 and February 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The February 2008 notification also was in compliance with 
Kent v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the 
letter informed the appellant of the basis of the last final 
denial in August 1997 for the claim of service connection for 
COPD; namely that the evidence the Veteran had presented was 
not sufficient to establish a plausible relationship between 
his claimed COPD and service, and described the meaning of 
"new" and "material" evidence in order to reopen the 
claim.  

While the February 2008 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a September 2009 SSOC, 
following the provision of notice.  In any event, the Veteran 
has neither alleged nor demonstrated any prejudice with 
regard to the content or timing of the notices.  See Shinseki 
v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen a claim of 
service connection for COPD is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the appellant has not contended otherwise.  

Analysis

The RO originally denied entitlement to service connection 
for COPD in an August 1997 rating decision on the basis that 
although the Veteran had COPD, his STRs show no record of 
chronic lung disease and there was no evidence demonstrating 
a plausible relationship.  The Veteran did not appeal this 
decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  The Veteran 
seeks to reopen his claim for service connection for COPD.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the August 1997 rating 
decision includes the following: the Veteran's STRs, 
including those from the U.S. Naval Hospital, in Oakland, 
California, private treatment records dated in February 1989, 
which note that the Veteran was given an impression of COPD, 
April 1992 private treatment records noting a diagnosis of 
COPD secondary to smoking, and a December 1994 VA general 
medical examination report noting that the Veteran began 
smoking at 17 and now smokes only a pack a day and was given 
an impression of COPD.  

Evidence submitted since the August 1997 rating decision 
pertinent to the Veteran's claimed COPD disability includes 
the following: his sworn hearing testimony and contentions 
that his COPD was caused by his exposure to chlorine during 
service in the fall or winter of 1956 and 1957, which 
resulted in his being hospitalized at the U.S. Naval 
Hospital, in Oakland, California, a medical journal article 
received by the RO in September 2007 titled "COPD in the 
Never-Smoker," which indicates that exposure to chlorine gas 
is linked to the development of COPD, May 2000, November 
2004, and July 2005 VA treatment records noting assessments 
and impressions of COPD, and a May 2009 VA treatment record 
indicating that the Veteran uses a portable oxygen device.  

Regarding the VA and private medical evidence noting that the 
Veteran has COPD and uses a portable oxygen device, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its August 1997 rating 
decision, however this evidence is not material because it 
merely indicates that the Veteran has COPD, which is 
information that is redundant of the February 1989 and April 
1992 private medical treatment records and December 1994 VA 
general medical examination report considered by the RO at 
the time of the August 1997 rating decision.  38 C.F.R. § 
3.156 (a).  

Regarding the Veteran's statements and testimony concerning 
his hospitalization for lung problems in 1955 and 1956, these 
statements, even assuming their credibility, are not new and 
material because they reference the STRs considered at the 
time of the RO's August 1997 rating decision, which do not 
indicate that the Veteran was treated for a lung condition as 
a result of exposure to chlorine at any time during service.  
Id.   Furthermore, to the extent that the Veteran is 
asserting a link between his post-service COPD and an event 
in service, such statement cannot constitute new and material 
evidence regarding medical causation.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

Finally, the medical journal article received by the RO in 
September 2007, which indicates a relationship between 
chlorine exposure and COPD in those who never have smoked, is 
irrelevant because there is no credible evidence of record 
indicating that the Veteran was in fact exposed to chlorine 
during service.  There is no specific information in this 
publication to indicate or suggest a link between COPD and an 
incident of the Veteran's service.  See generally Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic 
statements, but in order to support medical causation must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  Thus, 
because this does not tend to demonstrate an unestablished 
fact regarding the etiology of the Veteran's current COPD, 
there is not a reasonable possibility of it substantiating 
the service connection claim.  Thus, this evidence is not 
material.  

The Veteran has not submitted any evidence that relates to 
the unestablished fact: that is, whether the Veteran's 
current COPD is related to an event, injury, or disease 
during service as required by 38 C.F.R. § 3.303.  

Given the absence of any new and material evidence since the 
August 1997 rating decision, reopening the claim of 
entitlement to service connection for COPD is not warranted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for 
COPD is denied.


REMAND

The Veteran seeks a compensable evaluation for residuals of a 
fractured coccyx and sacrum.  

The RO originally granted service connection for residuals of 
a fractured coccyx and sacrum in December 1957, with a rating 
of 0 percent under 38 C.F.R. § 4.72, Diagnostic Code (DC) 
5298, and an effective date of August 1, 1957.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

Under DC 5298 removal of the coccyx without painful residuals 
warrants a non-compensable evaluation and partial or complete 
removal of the coccyx with painful residuals warrants a 
maximum 10 percent rating.  Under 38 C.F.R. § 4.71a, the 
General Rating Formula for Disease and Injuries of the Spine, 
spinal disabilities are evaluated under numerous criteria.  
There is no evidence of record indicating that the Veteran 
has had any part of his coccyx removed; however, the Board 
points out that a September 2008 VA examination report notes 
that the Veteran was given impressions of coccyx contusion 
and lumbar strain.  The examiner noted that a November 1957 
VA examination report indicates that the Veteran was given a 
diagnosis of history of contusion to the sacral area caused 
by trauma with mild residuals noted on examination.  It was 
stated that the Veteran may have a mild sacral strain 
secondary to contusion.  Based on the current medical 
evidence of record, it is not clear whether the Veteran has a 
low back disability that is caused by, or is otherwise 
related to, his service connected residuals of a fractured 
coccyx and sacrum disability, and a VA examination addressing 
this issue should be provided.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination.  Following a through 
examination, the examiner is asked to 
provided the following medical opinions: 

Is it as likely as not that the Veteran's 
service-connected residuals of a fractured 
coccyx and sacrum disability manifests 
symptoms involving the thoracolumbar 
spine.  

If not, as to any separate and distinct 
low back disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that it is caused or aggravated by the 
Veteran's service-connected residuals of a 
fractured coccyx and sacrum disability.  

If a relationship is found between the 
service-connected disability and a low 
back disability, the examiner should 
identify the full extent of the 
manifestations associated with the 
disorder.   

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale must be provided for all 
opinions.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


